Birdsong, Judge.
Our judgment in Housing Authority of City of Atlanta v. Southern R. Co., 150 Ga. App. 4 (256 SE2d 606) has been affirmed in all respects except as to the award of attorney fees, which was declared a non-compensable cost arising out of the exercise of the power of condemnation of private property. That portion of our judgment was reversed. Housing Authority of City of Atlanta v. Southern R. Co., 245 Ga. 229 (1980). Accordingly, in conformity with the mandate of the opinion of the Supreme Court, the judgment of the trial court is affirmed on condition that the condemnee Southern Railway Co. will write off the award of attorney fees; otherwise the judgment of the trial court is reversed.

Judgment affirmed on condition.


Quillian, P. J., and Smith, J., concur.

Charles M. Kidd, John A. Pickens, Woodrow W. Vaughan, Jr., for appellant.
Thomas B. Branch, III, Burke O. Archer, Eileen Crowley, for appellees.